SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In May 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 12,599,581 0.0802 0.0802 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 05 97,761 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 10 570,725 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 15 1,897 0.0000 0.00 Shares Common Direct with the Company Conversion in ADRs 17 3,337 0.0000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 04 128,205 11.97200 1,534,870.26 Shares Common Direct with the Company Exerc Options 04 43,250 3.28096 141,901.52 Shares Common Direct with the Company Exerc Options 04 67,675 5.36760 363,252.33 Shares Common Direct with the Company Exerc Options 04 42,000 6.95880 292,269.60 Shares Common Direct with the Company Exerc Options 04 78,955 8.72400 688,803.42 Shares Common Direct with the Company Exerc Options 04 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 15 55,850 11.97200 668,636.20 Shares Common Direct with the Company Exerc Options 22 45,950 1.25284 57,568.00 Shares Common Direct with the Company Exerc Options 22 44,950 1.45648 65,468.78 Shares Common Direct with the Company Exerc Options 22 34,050 3.28096 111,716.69 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 04 160,341 19.03 3,051,289.23 Shares Common Direct with the Company Plan of Shares Acquisition 15 33,873 19.74 668,653.02 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,549,065 0.0735 0.0735 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In May 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 05 97,761 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 10 570,725 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 15 1,897 0.0000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 17 3,337 0.0000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 05 94,414 5.92 558,935.92 ADR (*) Common Direct with the Company Plan of Shares Acquisition 15 2,928 6.33 18,535.72 ADR (*) Common Direct with the Company Plan of Shares Acquisition 17 26,413 6.23 164,553.20 Total Buy ADR (*) Common Direct with the Company Exerc Options 05 53,350 3.094000 165,064.90 ADR (*) Common Direct with the Company Exerc Options 05 33,925 1.676000 56,858.30 ADR (*) Common Direct with the Company Exerc Options 05 67,400 2.862800 192,952.72 ADR (*) Common Direct with the Company Exerc Options 05 37,500 3.841600 144,060.00 ADR (*) Common Direct with the Company Exerc Options 10 54,275 1.296383 70,361.19 ADR (*) Common Direct with the Company Exerc Options 10 292,550 0.000000 0.00 ADR (*) Common Direct with the Company Exerc Options 10 135,825 1.178444 160,062.16 ADR (*) Common Direct with the Company Exerc Options 10 88,075 2.282458 201,027.49 ADR (*) Common Direct with the Company Exerc Options 15 4,825 3.841600 18,535.72 ADR (*) Common Direct with the Company Exerc Options 17 29,750 5.531200 164,553.20 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 9, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
